Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
	Claims 1-5 have been examined on the merits. 

Claim Objections
Claim 1 is objected to because of the following informalities: The term “Quisaqualis indica” is misspelled. The term should be spelled “Quisqualis indica”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Slusher et al. (CN 1221346A). 
A method comprising administering a composition (as a pharmaceutical) comprising a Quisqualis indica “extract” comprising the instantly claimed active ingredient therein to a subject in need thereof to treat prostatic hyperplasia is claimed.	[*Please note that although Applicant is claiming an “extract” of Quisqualis indica obtainable by the instantly claimed process, Examiner has given the term “extract” its broadest reasonable interpretation, meaning any active ingredient that is contained within the claimed “extract” can be used as an effective ingredient to treat the claimed disease/disorder. Therefore, the instant claim reads upon isolated chemical compounds of “quisqualic acid and/or fatty oil” from an “extract” of Quisqualis indica.]
	Slusher teaches the isolated claimed chemical compounds of quisqualic acid and fatty oil (e.g. claims 52-58) to treat prostatic hyperplasia in a subject therein [For example, Please note that since the plant Quisqualis indica is well known in the art to  contain the chemical compound of oleic acid and an acid is well known in the art to be contained within the fatty oil within the Quisqualis indica plant, it would be obvious to one of ordinary skilled in the art that another acid such as the claimed quisqualic acid would and/or could also be contained within the fatty oil of the claimed Quisqualis indica plant.  Furthermore, as further evidenced by the cited reference of Slusher that discloses that the claimed quisqualic acid would and/or could also be contained within the fatty oil of the claimed Quisqualis indica plant such as “Compounds of the present invention may also be implemented in the form of a sterile injection administration, for example sterile injectable aqueous suspension or oily suspension. These suspension can according to the known in the art techniques and configured using suitable dispersing agent, wetting agent or suspending agent. the sterile injection can also be present in nontoxic, solution or suspension in a parenterally acceptable diluent or solvent, for example, occurs at the 1, 3-butanediol in solution. the acceptable carriers and solvents, commonly used with water, Ringer's solution and isotonic sodium chloride solution. In addition, sterile oil usually used as solvent or suspending medium. For this, any of the oil agent, such as synthetic mono-or diacylglycerol, can be employed. fatty acids, such as oleic acid and glycerin derivative comprising olive oil and castor oil, especially their polyoxyethanyl-form, especially suitable for injection of the invention. These oil solutions or suspensions may also contain long-chain alcohol diluents or dispersants.”]  (see entire document including e.g. title, abstract, description and claims, and especially claims 52-58). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide isolated claimed chemical compounds of quisqualic acid and fatty oil (e.g. claims 52-58) to treat prostatic hyperplasia in a subject therein based upon the beneficial teachings provided by the Slusher (as fully discussed above).  Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit of claim 3) would be intrinsic upon such administration of the same overall claimed composition/isolated chemical compounds to treat prostatic hyperplasia in a subject.  The adjustment of particular conventional working conditions therein (e.g. determining a suitable effective form therein and it would be obvious to one of ordinary skilled in the art that the claimed Quisqualis indica would also intrinsically contain other effective active ingredients therein to treat the claimed disease/disorder) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
Please note, it should be noted that claim 2 constitute Product-by-Process type claims.  In Product-by-Process type claims, the process of producing the product (i.e. an extract of Quisqualis indica) is given no patentable weight since it does not impart novelty to a product when the product (i.e. the claimed chemical compounds therein) is taught by the prior art.  See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even limited to the particular process, is unpatentable over the same product taught in the prior art.  See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Furthermore, the patentability of a product (i.e. an extract of Quisqualis indica prepared by the claimed process steps therein) does not depend upon the method of production. If the product (i.e. the claimed chemical compounds therein) in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).  Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicants' arguments presented within the 12 October 2022 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        



/MICHAEL BARKER/           Primary Examiner, Art Unit 1655